DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest an application method of applying a protective tape to a semiconductor wafer, comprising: 
a tape conveyance step of conveying the protective tape temporarily applied to a base material to a peeling position by a tape conveyance mechanism; 
a holding-body moving step of moving a tape holding body that holds the protective tape to the peeling position by a holding-body moving mechanism; and 
a peeling step of peeling the base material from the protective tape held by the tape holding body at the peeling position by a peeling mechanism; 4Application No. : 17/049,398Attorney Docket No.: 0223.0060-US 
a step of applying the protective tape to a dicing frame by moving the tape holding body holding the protective tape onto a frame base supporting the dicing frame by the holding-body moving mechanism, the frame base being arranged in a periphery of and above the application table supporting the semiconductor wafer; and 
a step of mounting the semiconductor wafer on the dicing frame through the protective tape by applying the semiconductor wafer to the protective tape applied to the dicing frame by raising the application table by the raising and lowering mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745